KRUEGER, Judge.
The offense is an assault with intent to murder. The punishment assessed is *404confinement in the state-’ penitentiary for a term of three years.
The record is before us without a statement of facts or bills of exceptions. The indictment is sufficient to charge the offense and procedural matters appear to be in due order.
The' judgment is affirmed.
PER CURIAM.
The foregoing opinion of the. Commission of Appeals has been examined by the Judges of the Court of Criminal Appeal's and approved by the Court.